Citation Nr: 0621415	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied entitlement to service connection for 
PTSD.  The veteran testified at a hearing before the RO in 
January 2003, and before the undersigned acting Veterans Law 
Judge sitting at Washington D.C., via videoconference, in 
July 2003.  The transcripts of these hearings are of record.  
This matter was remanded in May 2004 for further development.  

The May 2004 Remand referenced the July 2003 videoconference 
hearing testimony in which the veteran and his representative 
raised the issue of whether a July 10, 1973 rating decision 
that denied entitlement to service connection for nervous 
condition contained clear and unmistakable error.  This issue 
was referred to the RO for appropriate action.  It is unclear 
whether the RO has taken any action with regard to this 
issue, thus this issue is referred to the RO again for 
appropriate action.



FINDING OF FACT

The most probative evidence of record indicates that the 
veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2002.  
The letter predated the April 2003 rating decision.  See id.  
Subsequently, the veteran was issued additional VCAA letters 
in May 2004 and January 2005.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Cumulatively, the VCAA letters have 
clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for but there 
has been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As discussed, the RO did furnish the appellant 
letters in March 2002, May 2004 and January 2005, in which it 
advised the veteran of the evidence necessary to support his 
service connection claim.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to service connection for PTSD, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical and personnel records, post-service 
VA and private medical records, and Social Security 
Administration (SSA) records.  The RO attempted to obtain 
treatment records from Lemuel Shattuck Hospital in 
Massachusetts, however, the facility responded in writing 
that they no longer had Boston State Hospital records, and 
that although the veteran had a scheduled appointment in 
1980, he was never seen.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in August 2002.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 reflects that the veteran was 
awarded the National Defense Service Medal.  His specialty 
title was projector repairman.  Service personnel records do 
not reflect that he was awarded any combat decorations.  

An induction examination conducted in January 1966 reflects 
that his psychiatric state was clinically evaluated as 
normal.  On a January 1966 Report of Medical History, he 
checked the "No" box with regard to "depression or 
excessive worry" and "nervous trouble of any sort" but 
checked the "Yes" box with regard to "frequent trouble 
sleeping" and "excessive drinking habit."  In April 1966, 
the veteran underwent a psychiatric consultation.  He 
reported that he had made a suicide attempt, had a 
"drinking" problem, and smoked marijuana.  He reported that 
he was being seen at the Boston University Psychiatric OPD on 
weekly visits for psychotherapy.  Upon obtaining his history 
and on mental status examination, the examiner diagnosed 
sociopathic personality trends manifested by history of 
excessive drinking, use of marijuana, history of juvenile 
delinquent behavior, and exaggeration of claims in 
manipulative attempt to establish unfitness.  Service 
personnel records reflect that in December 1968, the veteran 
was court martialed for possession of marijuana and was found 
guilty.  In March 1969, three days prior to his separation 
examination, the veteran underwent a psychiatric evaluation.  
Upon obtaining pertinent history and conducting a mental 
status examination, the diagnosis rendered was immature 
personality:  passive aggressive type.  An examination 
performed for separation purposes in March 1969 reflects that 
his psychiatric state was clinically evaluated as normal, and 
on a March 1969 Report of Medical History, he checked the 
"No" box with regard to "depression or excessive worry" 
and "nervous trouble of any sort."  

In January 2002, the veteran claimed entitlement to service 
connection for PTSD.  

A private medical record from Boston State Hospital reflects 
that the veteran was hospitalized for 9 days in April 1980 on 
the grounds of being harmful to others.  He refused to 
voluntarily admit himself to the ward, therefore, he was 
committed to the hospital on a Section 12 because he was 
actively psychotic and threatening.  
On admission his list of problems included the following:  
chronic paranoid schizophrenia - decompensation; physically 
abusive behavior; lack of suitable living conditions; 
unemployment; and, alcoholism - denied problem.  It was noted 
that he had a long history of chronic paranoid schizophrenia.  
The examiner obtained his medical history, and conducted a 
mental status examination.  The examiner diagnosed chronic 
schizophrenia.  

The veteran underwent a private psychiatric evaluation in 
September 1991.  The examiner opined that based on general 
observations and mental status examination, the veteran has a 
long-standing, relatively severe personality disorder which 
impairs his interpersonal functioning to some degree, but 
which has allowed him to function in a work capacity in which 
there has been some level of independence and when there are 
minimal demands on his interpersonal skills or use of 
cognitive skills.  The examiner diagnosed personality 
disorder not otherwise specified with schizotypal features, 
and alcohol abuse.

Private documentation submitted from Food Addiction/Chemical 
Dependency Consultants reflected that the veteran had been 
treated on an outpatient basis for substance abuse counseling 
from approximately July 1995 to March 2002.  Correspondence 
dated in August 1996 from a counselor indicated that the 
veteran had been undergoing weekly substance abuse counseling 
for 13 months.  The employee noted that it appeared the 
veteran had developed a lifelong pattern of willful 
suppression of feeling which may be consistent with a 
Schizoid Disorder and/or PTSD.  

In September 1996, the veteran underwent a psychological 
evaluation.  The examiner diagnosed alcohol dependence with 
physiological dependence.

In April 2002, the veteran underwent an evaluation at the 
Portland, Maine Vet Center with a readjustment counseling 
therapist.  He was referred for possible treatment of PTSD by 
his representative.  The examiner obtained the veteran's pre-
service history, military history, and post-military history.  
The veteran denied any war zone history.  He reported that 
while stationed in Germany he was convicted of possession of 
cannabis and spent four months in stockade with loss of pay 
and grade.  He described the experience as traumatic due to 
physical attacks on his person while incarcerated.  Based on 
the clinical evidence gathered during the interview, the 
examiner opined that the evidence failed to support the 
notion that PTSD was part of the veteran's picture.  The 
examiner opined that the evidence showed that he had a 
psychotic break in 1980 and was treated at Boston State 
Hospital for schizophrenia - paranoid type at that time.  
Records from that facility indicated that he developed the 
condition as early as 1972, about six years after discharge 
from service.  The examiner opined that the veteran continued 
to present with this disorder, and alcohol exacerbated the 
condition.  The examiner diagnosed schizophrenia, paranoid 
type, chronic, and alcohol abuse.

In August 2002, the veteran underwent a VA examination.  The 
veteran reported that his life was ruined based on an event 
that occurred while he served in the Army.  He was 
incarcerated for four months for possession of marijuana and 
he was discharged under honorable conditions, but with a 
reenlistment code which prevented him from being able to 
enlist in the Army National Guard.  After getting out of the 
military, he enrolled in college.  He began to have 
difficulty studying, became discouraged and went into an 
extreme depression.  He self-medicated with alcohol, 
marijuana, and psychodelic drugs, and could not remember the 
1970s.  He reported his hospitalization in 1980 at Boston 
State Hospital and being hospitalized for detoxification.  

With regard to his present psychiatric symptoms, the veteran 
reported that he was in a state of "emotional withdrawal."  
He denied being suicidal.  He denied nightmares or troubling 
dreams.  He reported problems with anger.  He denied panic 
attacks, flashbacks, hypervigilance or hyperstartle response.  
He reported that a typical day for him is writing about his 
traumatic events that occurred.  He also reported writing 
fiction, shopping, and spending time with his girlfriend. 

With regard to military history, he reported no combat 
stressors.  His specific stressor event that he considered 
particularly traumatic was being convicted of possession of 
cannabis and spending four months in the stockage with loss 
of pay and grade.  He reported that the reenlistment code 
assigned was particularly traumatic, however, the examiner 
noted that records reflected that the incarceration was 
difficult because of physical attacks that occurred on his 
person.  The examiner did not mention these physical attacks 
at the examination.  He spent a great deal of time trying to 
relate his experience to that of the mythological character 
Achilles.  Upon mental status examination, he was alert and 
oriented times three.  His manner was somewhat abrupt and he 
appeared offended at some of the questions that the examiner 
asked.  He would respond sarcastically from time to time.  He 
would also break into literary comparisons instead of 
answering questions directly.  There was an odd manner to his 
speech and answers.  He denied hallucinations or delusions.  
He established good eye contact.  He denied suicidal or 
homicidal ideations.  Cognition appeared intact grossly.  
Panic attacks were denied.  He reported his mood as 
depressed.  Sleep impairment was denied.

The examiner opined that the veteran did not appear to meet 
any of the criteria for PTSD.  The traumatic events in which 
he was exposed to did not involve actual or threatened death 
or serious injury.  He did not respond with intense fear or 
helplessness.  He did not reexperience the event with 
flashbacks or nightmares.  He obsessively focuses on it but 
more in the manner of obtaining compensation.  Regarding 
avoidant stimuli, he did not seem to meet the criteria for 
three or more of the seven criteria.  The Axis I diagnosis 
rendered was psychotic disorder not otherwise specified and 
alcoholism.  The Axis IV diagnosis was chronic mental 
illness, unemployed, disabled, and living alone. 

At the July 2003 Board hearing, the veteran testified that 
upon reading the book Achilles in Vietnam, he self-diagnosed 
PTSD.  He reported that the Army ruined his plans to finish 
college after discharge, and that the court martial that he 
underwent was a sham.  

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

As discussed in detail hereinabove, the underwent a VA mental 
examination in August 2002.  The VA examiner independently 
reviewed the claims file folders, performed a mental status 
examination, and diagnosed psychotic disorder not otherwise 
specified and alcoholism, determining that there was no 
diagnosis of PTSD.  As detailed above, the veteran also 
underwent two private mental examinations in September 1991 
and September 1996 and neither examiner diagnosed PTSD.  As 
noted, the September 1991 examiner diagnosed personality 
disorder not otherwise specified with schizotypal features, 
and the September 1996 examiner diagnosed alcohol dependence 
with physiological dependence.  

A counselor from Food Addiction/Chemical Dependency 
Consultants mentioned in correspondence that the veteran's 
symptoms may be consistent with a schizoid disorder and/or 
PTSD.  Such opinion though has no probative value as it was 
not based on a mental status examination.  As noted, the 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Moreover, the 
counselor did not attribute the diagnoses to any specific 
incidents in his history, to include his experiences in 
service.  Notwithstanding this, it was purely speculative, 
and both Federal regulation and case law preclude granting 
service connection predicated on a result of speculation or 
mere possibility.  38 C.F.R. § 3.102; see Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).  Moreover, the 
facility was rendering treatment for chemical dependency, not 
a mental disorder, and there is no indication that the 
counselor had any expertise in the mental health field.  

The Board accepts the August 2002 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board accepts the opinion as being probative and material 
to the veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  The VA examiner expressly found that the criteria 
for a diagnosis of PTSD had not been met.  Because such a 
diagnosis of PTSD is required, entitlement to service 
connection for PTSD is not established.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD.  The 
veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .


ORDER

The appeal is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


